Robinson, J.
I concur’ in the rules announced in the syllabus. The tax commission holds office under an act which is entitled “An Act Creating a Permanent Tax Commission Defining Its Powers and Duties and Making Appropriations for the Maintenance thereof.” Laws 1911, chap. 303. The title of the act is in all respects similar to that of an act creating the office of a board of state auditors and prescribing the duties thereof. The latter act was justly held void because the subject of the act was not expressed in its title. State ex rel. Standish v. Nomland, 3 N. D. 427, 44 Am. St. Rep. 572, 57 N.W. 85.
In 1917, the legislature re-enacted that part of the act which relates to the powers and duties of the tax commission. Chap. 232. The act declares that the tax commission shall have power to require individuals, corporations, companies, associations and corporations to furnish information concerning their actual funds or other debts, current assets, and liabilities, value of property, earnings, operating and other expenses, taxes, and all other facts which may be needful to enable the commission to ascertain the value and relative burdens borne by all kinds of property in the state. Also to summon witnesses to appear and give testimony and procure records, books, papers, and documents relating to any matter which the commission may have authority to investigate and determine.
*431This is an appeal from an order of the district court, which is that on November 27, 1917, the defendants do appear before the tax commission at their office in the capital to testify concerning the value of the property, earnings, expenses, and general financial conditions of the Hughes Electric Light Company and to bring with them the minute books, ledger, stock books, inventory books, and blue print books of the company showing the location and cost of the property. Now under the Constitution the property of every party must be assessed for taxation in the county and city where it is situated, and the assessment must be made in the manner prescribed by law. There can be no valid assessment without a law prescribing the manner of making it, and unless it is made in the manner prescribed.
• There is no claim that in the year 1917 the property of the company was not fairly assessed for taxation and equalized in the manner prescribed by law, or that the proper boards of equalization failed to approve of the assessment and to accept the same as a basis for the tax levies of the year 1917. There is no showing, either in the complaint or in the order of the court or elsewhere, that the investigation demanded and ordered has any legitimate and necessary purpose and object. Eor aught that appears, it may be for the purpose of satisfying the idle curiosity of the commissioners. True, it is alleged that the information sought is necessary in order that the board may fulfil its functions and duties, and that it may cause the property to be assessed and make necessary recommendations concerning the assessment of the property, but that is a mere conclusion which is not sustained by any statement of facts.
The order of the court is that on November 27, 1917, the defendants appear before the tax commission to testify to the value of the property, expenses, earnings, and general financial conditions of the company at said time, and to produce the minute books, ledger, stock books, inventory books, blue prints or books of the engineering department, showing the location and cost of the property. It needs no argument to show that any such a procedure must be harassing and vexatious, inquisitorial and expensive. To enforce the order would be to deprive the defendants of their time and property in an arbitrary manner without any compensation and without due process of law.
Time is money. Money is property. To deprive a man of his time *432is to deprive bim of bis property. Under sucb an order tbe examination of defendants might be continued from day to day until tbe loss of their time and business would amount to hundreds of dollars, and tbeir valuable books and papers might be detained indefinitely to their great loss. For it is well known that like tbe Irish policeman, all those boards are inclined to show and to exceed tbeir authority. “There is too strong a desire in the human heart to exercise authority.” 'Every administrative board is well disposed to exceed its authority.
By the Constitution the defendants are guaranteed the right to acquire, possess, and protect property, and to pursue and obtain liberty and happiness, and to hold their books and papers without unreasonable searches and seizures. But what avails the guaranty if it may be countervailed by such an order on defendants to quit their business, and with the books and papers to appear and waste their time and money undergoing a bootless and vexatious examination by the tax commission.
So far as the statute gives the commissioners power to demand such an examination it is void. Clearly the order to produce the books and papers is not based on any legal or reasonable cause, and the order is void because it is in direct conflict with the constitutional rights of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures. In many cases people would prefer to burn their books or to keep no books, rather than to hold them subject to such an inspection and examination. Of necessity the tax system is burdensome, but there is no reason for making it vexatious.
At the rush close of every session, with no thought of the Constitution, the legislature passes bills to create boards for this and for that and to expend the public moneys. And every board does magnify its office and authority. Hence, it behooves the courts, with a strong hand, to sustain the guaranties of personal rights and civil liberties.
The order should be reversed and the case dismissed.